UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7592


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER RALPH WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00709-HMH-1; 8:14-cv-03430-HMH)


Submitted:   February 24, 2015            Decided:   March 2, 2015


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Ralph Wood, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter Ralph Wood seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would       find   that     the

district       court’s      assessment    of      the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Wood has not made the requisite showing.                            Accordingly, we

deny    Wood’s      motion     for    a   certificate         of    appealability        and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions    are     adequately       presented      in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3